Exhibit AMENDED AND RESTATED BY-LAWS OF CHINA GREEN MATERIAL TECHNOLOGIES, INC. ARTICLE I MEETINGS OF STOCKHOLDERS Section 1.The Annual Meeting.The annual meeting of the stockholders of China Green Material Technologies, Inc. (the “Corporation”) for the election of directors and for the transaction of such other business as may come before the meeting shall be held within one hundred eighty (180) days after the close of the Corporation’s fiscal year at such date, time, and location as the Board of Directors shall designate. Section 2.Special Meetings.Special meetings of the stockholders, unless otherwise prescribed by statute, may be called at any time by the Board of Directors or the President and shall be called by the President or Secretary at the request in writing of stockholders of record owning at least twenty-five percent (25%) of the shares of stock of the Corporation outstanding and entitled to vote. Section 3.Notice of Meetings.Notice of the place, date, time and purpose or purposes of each annual and special meeting of the stockholders, and the means of electronic communications, if any, by which stockholders and proxies shall be deemed to be present in person and vote, shall be given personally or by mail in a postage prepaid envelope to each stockholder entitled to vote at such meeting, not less than ten (10) nor more than sixty (60) days before the date of such meeting.If mailed, such notice shall be directed to such stockholder at his address as it appears on the records of the Corporation, unless he shall have filed with the Secretary of the Corporation a written request that notices to him be mailed to some other address, in which case it shall be directed to him at such other address. Notice of any meeting of stockholders shall not be required to be given to any stockholder who shall attend such meeting in person or by proxy and shall not, at the beginning of such meeting, object to the transaction of any business because the meeting is not lawfully called or convened, or who shall, either before or after the meeting, submit a signed waiver of notice, in person or by proxy. Unless the Board of Directors shall fix, after the adjournment, a new record date for an adjourned meeting, notice of such adjourned meeting need not be given if the time and place to which the meeting shall be adjourned were announced at the meeting at which the adjournment is taken. At the adjourned meeting, the Corporation may transact any business which might have been transacted at the original meeting. If the adjournment is for more than thirty (30) days, or if after the adjournment a new record date is fixed for the adjourned meeting, a notice of the adjourned meeting shall be given to each stockholder of record entitled to vote at the meeting. Section
